    Case: 1:19-cv-05555 Document #: 46 Filed: 09/21/20 Page 1 of 15 PageID #:431




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 THOMAS J. CANNA, individually and            )
 derivatively on behalf of CANNA &            )
 CANNA, LTD.,                                 )
                                              )         Case No. 19-cv-5555
                Plaintiff,                    )
                                              )         Judge Robert M. Dow, Jr.
        v.                                    )
                                              )
 JOHN F. CANNA and HAUSER, IZZO,              )
 PETRARCA, GLEASON, &                         )
 STILLMAN, LLC,                               )
                                              )
                Defendants.                   )

                             MEMORANDUM OPINION AND ORDER

       Plaintiff Thomas Canna (“Thomas”), individually and derivatively on behalf of Canna &

Canna, Ltd. (“C&C”) brings suit against his brother and law partner, John Canna (“Jack”) and

Hauser, Izzo, Petrarca, Gleason, & Stillman, LLC (“Hauser”) for alleged violations of the federal

Computer Fraud and Abuse Act, 18 U.S.C.S. § 1030 et seq., and various state law claims arising

out of the breakup of C&C. Currently before the Court are Defendants’ motions to dismiss the

complaint for lack of jurisdiction and failure to state a claim, [27] and [29]. Both motions, [27]

and [29], are granted in part. For the reasons that follow, the Court determines that abstention is

appropriate under the Colorado River doctrine. These proceedings therefore are stayed pending

resolution of Case Number 2019CH09429 in the Circuit Court of Cook County. The parties are

instructed to provide the Circuit Court with a copy of this memorandum opinion and to file a joint

status report with this Court within seven days of the Circuit Court’s final disposition of Case

Number 2019CH09429.
     Case: 1:19-cv-05555 Document #: 46 Filed: 09/21/20 Page 2 of 15 PageID #:432




I.     Background

       Thomas and Jack are brothers and attorneys. In 1990, they incorporated C&C, a small law

firm located in Orland Park, Illinois. Thomas and Jack were (or are) 50% shareholders of C&C

pursuant to a shareholder’s agreement. Thomas and Jack are also the sole directors of the firm.

Until his resignation in August 2019, Jack served as President and Treasurer of C&C. Thomas

was Vice President and Secretary and allegedly assumed the office of President following Jack’s

resignation. Jack’s son Patrick Canna (“Patrick”) and Thomas’ son Michael Canna (“Michael”)

became associates of C&C in 2012. Patrick resigned from C&C on July 31, 2019.

       C&C’s office is located at 10703-10705 W. 159th Street in Orland Park. Jack and Thomas

are both 50% beneficiaries of a land trust (“Land Trust”) that owns the property. They receive

rental income from renting out part of the property to a third-party tenant. The income is held in

an account at Fifth Third Bank (“Rental Account”).

       In 2018, as in earlier years, Jack expressed an interest in retiring from the practice of law.

In May 2018, Thomas suggested that C&C merge with another “school law firm,” like Hauser, so

Jack could obtain money for retirement. On May 25 of that year, Jack, Thomas, and the eight

controlling members of Hauser signed a confidentiality and non-disclosure agreement

(“Confidentiality Agreement”). On May 31, Thomas and Michael met with Jack Izzo, Ray Hauser,

and several other members of Hauser to discuss a possible merger. Thomas and Michael provided

the Hauser attorneys with copies of C&C’s confidential financial and client records, including a

complete list of its public clients (school districts, library municipalities, etc.) and a complete

summary of billing for those clients. Ultimately, the parties were unable to agree to terms for a

merger. Merger negotiations ended March 4, 2019. Hauser promised to return information that

was provided pursuant to the Confidentiality Agreement, but never did.



                                                 2
    Case: 1:19-cv-05555 Document #: 46 Filed: 09/21/20 Page 3 of 15 PageID #:433




       The complaint alleges on information and belief that after merger negotiations ended

unsuccessfully, Jack—while still an officer and shareholder of C&C—continued to communicate

and negotiate an agreement with Hauser about joining the firm in an “of counsel” role or some

other capacity, in exchange for encouraging existing C&C clients to follow him to Hauser. Jack

allegedly concealed these discussions from Thomas and began to inform existing clients of C&C

of his intention to join Hauser and to encourage them to leave C&C and retain Hauser for legal

services.

       On July 8, 2019, Jack notified Thomas that he had filed documents with the Illinois

Secretary of State to dissolve C&C, without Thomas’ knowledge or approval. According to the

complaint, the documents Thomas filed falsely represented that the dissolution was approved by

consent of all the shareholders entitled to vote on dissolution. On July 15, 2019, the Secretary of

State’s office returned the documents Jack submitted, “after refusing to file them because they

could not be filed based upon the information that he included in his submittals.” [1] at 11. C&C

continues to be an “active” Illinois corporation.

       Jack’s final day at C&C before joining Hauser was July 31, 2019. According to the

complaint, Jack took numerous unauthorized actions in his final days at Hauser to prevent C&C

from continuing to operate and compete with Hauser, including terminating almost all of C&C’s

employees, including Thomas’ son; removing Thomas as a signer from C&C’s checking and

savings accounts, thus preventing him from processing payroll for the remaining staff; stopping

payment on C&C’s pending checks; discontinuing C&C’s Westlaw service; cancelling health and

Life insurance policies for C&C employees; removing office furniture, file cabinets, and other

items owned by C&C; boxing up and removing client files; deleting certain files from C&C’s




                                                    3
    Case: 1:19-cv-05555 Document #: 46 Filed: 09/21/20 Page 4 of 15 PageID #:434




server; and disabling C&C’s website; and withdrawing the balance of the Rental Account. As a

result of Jack’s actions, C&C is unable to effectively service its clients.

       Jack also allegedly hired a computer consultant, without Thomas’ knowledge, to “(1) use

the current main password (known to all C&C employees) to access the C&C computer server

which holds all of C&C’s digital files to change that main password for the server (the main

password allows direct access to the physical server box in the server room to make administrative

changes) which password Jack still refuses to share with Thomas or other C&C employees; (2)

change Thomas’ personal password that allows Thomas access to the C&C server (from both his

office desktop computer and for remote access) which access Jack has never restored; (3)

temporarily change Michael’s personal password that allows him access to the server (from both

his office desktop computer and for remote access)— an action which he undid on July 26, 2019

upon Thomas’ confrontation; (4) disconnect[] Thomas’ and Michael’s access to the full intra-

office network which he has never restored; (5) cut off all employee access to the C&C scanner;

and, upon information and belief, (6) remove and/or copy files from the C&C computer server for

use at his new competing law firm, [Hauser]; and (7) take other undiscovered or unknown action

affecting the C&C computer network, computers, and server.” [1] at 14.

       Jack refused to give Thomas the new passwords. Thomas’ access to C&C’s files and

computer equipment has not been restored. On August 1, 2019, Thomas served on Jack a request

to examine C&C’s corporate records. Jack refused the request and has allegedly continued to

refuse to provide the requested records.

       Based on these facts, Thomas brings eleven causes of action against Jack and/or Hauser.

The only federal claim is for violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 et

seq. (“CFAA”). Thomas also asserts Illinois state law claims for breach of fiduciary duty,



                                                  4
       Case: 1:19-cv-05555 Document #: 46 Filed: 09/21/20 Page 5 of 15 PageID #:435




conversion, unjust enrichment, shareholder remedies under 805 ILCS 5/12.56, tortious

interference, and breach of confidentiality and non-disclosure agreement. Currently before the

Court are Defendants’ motions to dismiss the complaint for lack of jurisdiction and failure to state

a claim.

II.      Legal Standard

         Defendants move to dismiss the complaint pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6). Defendants’ Colorado River abstention argument, which the Court finds

dispositive, is raised pursuant to 12(b)(1). Under 12(b)(1), the Court must accept all well-pleaded

facts as true and draw reasonable inferences in favor of the plaintiff. See Capitol Leasing Co. v.

F.D.I.C., 999 F.2d 188, 191 (7th Cir. 1993); Delaney v. Specialized Loan Servicing, LLC, 2015

WL 7776902, at *5 (N.D. Ill. Dec. 3, 2015). In addition, the Court “may properly look beyond the

jurisdictional allegations of the complaint and view whatever evidence has been submitted on the

issue to determine whether in fact subject matter jurisdiction exists.” St. Jack’s United Church of

Christ v. City of Chicago, 502 F.3d 616, 625 (7th Cir. 2007) (quoting Long v. Shorebank Dev.

Corp., 182 F.3d 548, 554 (7th Cir. 1999)). The party seeking jurisdiction bears the burden of

proving that jurisdiction is satisfied. See Glaser v. Wound Care Consultants, Inc., 570 F.3d 907,

913 (7th Cir. 2009); Nieves v. Bank of America, N.A., 2015 WL 753977, at *3 (N.D. Ill. Feb. 20,

2015).

III.     Analysis

         Thomas does not mention in his thirty-five-page complaint that he and Jack are already

parties to another lawsuit concerning Jack’s attempt to close C&C’s operations. Jack filed that

declaratory action in the Cook County Circuit Court two days before Thomas filed this federal




                                                 5
    Case: 1:19-cv-05555 Document #: 46 Filed: 09/21/20 Page 6 of 15 PageID #:436




action. Based on the pendency of that state court proceeding, both Defendants ask the Court to

dismiss this action pursuant to the Colorado River doctrine.

       The federal courts have a “virtually unflagging obligation … to exercise the jurisdiction

given them.” AXA Corp. Sols. V. Underwriters Reins. Corp., 347 F.3d 272, 278 (7th Cir. 2003).

Nonetheless, even where jurisdiction is present, the Colorado River abstention doctrine allows a

federal court to “stay or dismiss a suit … when a concurrent state court case is underway, but only

under exceptional circumstances and if it would promote ‘wise judicial administration.’” Freed v.

JPMorgan Chase Bank, N.A., 756 F.3d 1013, 1018 (7th Cir. 2014) (quoting Colorado River Water

Conservation Dist. v. United States, 424 U.S. 800, 817-18 (1976)). The Colorado River analysis

proceeds in two steps. First, the Court must determine whether the state and federal actions are

parallel. See Freed, 756 F.3d at 1018. “[F]or Colorado River purposes ... [p]recisely formal

symmetry” between the state and federal suits “is unnecessary” to find parallelism. Adkins v. VIM

Recycling, Inc., 644 F.3d 483, 498-99 (7th Cir. 2011).            Rather, suits are parallel where

“substantially the same parties are contemporaneously litigating substantially the same issues in

another forum.” Freed, 756 F.3d at 1019 (internal quotation marks omitted). In other words,

“[t]he question is not whether the suits are formally symmetrical, but whether there is a substantial

likelihood that the [state] litigation will dispose of all claims presented in the federal case.” AAR

Int’l, Inc. v. Nimelias Enters. S.A., 250 F.3d 510, 518 (7th Cir. 2001) (internal quotation marks

omitted). “Any doubt regarding the parallel nature of the [state] suit should be resolved in favor

of exercising jurisdiction.” Adkins, 644 F.3d at 499 (internal quotation marks omitted).

       If, and only if, the Court determines that the state and federal suits are parallel, it moves on

to examine and balance the following ten non-exclusive factors to determine whether abstention

is warranted:



                                                  6
    Case: 1:19-cv-05555 Document #: 46 Filed: 09/21/20 Page 7 of 15 PageID #:437




   1) whether the state has assumed jurisdiction over property;

   2) the inconvenience of the federal forum;

   3) the desirability of avoiding piecemeal litigation;

   4) the order in which jurisdiction was obtained by the concurrent forums;

   5) the source of governing law, state or federal;

   6) the adequacy of the state court action to protect the federal plaintiff's rights;

   7) the relative progress of state and federal proceedings;

   8) the presence or absence of concurrent jurisdiction;

   9) the availability of removal; and

   10) the vexatious or contrived nature of the federal claims.

“No one factor is necessarily determinative; a carefully considered judgment taking into account

both the obligation to exercise jurisdiction and the combination of factors counselling against that

exercise is required.” Colorado River, 424 U.S. at 818-19.

       The Court first considers whether the Cook County action and this suit are sufficiently

parallel to warrant abstention under Colorado River. Jack has provided the Court with information

and documents concerning the state court proceeding, which the Court can consider for purposes

of Defendants’ 12(b)(1) motion. Jack filed his declaratory action on August 15, 2019, along with

an emergency motion for a temporary restraining order (“TRO”), seeking (1) a declaration that

Thomas agreed to dissolve the law firm, (2) judicial dissolution, and (3) an injunction prohibiting

Thomas from depleting the firm’s assets and taking other unilateral actions purportedly on behalf

of the dissolved firm. More particularly, Jack alleges in his complaint that Thomas demanded

dissolution of C&C in March 2019 and in April 2019 agreed to dissolve the firm on July 31, 2019

and vacate and sell the Land Trust properties. Jack further alleges that Thomas took several steps



                                                  7
    Case: 1:19-cv-05555 Document #: 46 Filed: 09/21/20 Page 8 of 15 PageID #:438




to wind down C&C, including: (1) informing staff of the dissolution; (2) drafting a dissolution

memo; (3) informing the administrator of the Firm’s 401(k) plan that the firm was dissolving; and

(4) hiring outside counsel to effectuate a speedier dissolution. Thomas also allegedly prepared to

start a new firm with his son by applying for malpractice insurance and informing Jack that he was

going to sign a lease for his new firm’s office space.

       According to Jack, he acted in reliance on Thomas’ agreement to dissolve the firm when

he agreed to join Hauser as “of counsel.” However, on June 17, 2019, Thomas allegedly

unilaterally repudiated his agreement to the dissolution. Jack believed that the repudiation came

too late and continued to take steps consistent with dissolution, including transitioning his clients

and transferring their files (per the clients’ directions) to Hauser. Jack also alleges that Thomas

improperly purported to usurp the role of President of C&C and informed the one remaining staff

member that he would continue the firm indefinitely and continue to pay himself and his son with

the firm’s funds. Jack further alleges that Thomas improperly opened a bank account in C&C’s

name; falsely identified himself to C&C’s clients as President of C&C and directed they send

payments directly to him for deposit in his bank account; mispresented that Jack still worked for

C&C; and falsely implied that Jack had engaged in misconduct related to C&C’s bank accounts

and funds.

       On August 29, 2019, the Cook County Circuit Court entered a TRO against Thomas. That

order remains effective. At some point, the brothers agreed to mediate, but Thomas allegedly

reneged on that agreement. Jack subsequently amended his complaint in the Cook County action,

adding counts for breach of contract, tortious interference with economic advantage, defamation

per se, and violation of the Illinois Right of Publicity Act.




                                                  8
    Case: 1:19-cv-05555 Document #: 46 Filed: 09/21/20 Page 9 of 15 PageID #:439




       Defendants convincingly argue that the state court suit and this case are parallel because

the primary factual and legal issues raised in the state court action are the same as those raised in

Thomas’s federal action: namely whether Thomas agreed to dissolve Hauser; if so, whether his

attempt to repudiate that agreement was effective; the contours of Jack’s fiduciary duties to C&C

and Thomas; and whether Jack breached any of his duties in taking the various actions he took

trying to shut down C&C’s operations. These issues are implicated in Plaintiff’s state law claims,

as well as his CFAA claim. For instance, Thomas’ CFAA claim is premised on a theory that Jack

was in breach of his fiduciary duties at the time he accessed C&C’s computer equipment and files,

and therefore was not an authorized user for purposes of CFAA liability. See [31] at 7.

       Tellingly, in the Circuit Court, Thomas moved to dismiss Jack’s first-filed complaint on

the basis that all of the claims should proceed in federal court instead. Thomas reasoned that

although the two cases were factually identical, only the federal courts could exercise jurisdiction

over the CFAA claim (an argument the Court finds unconvincing, for reasons explained below).

Thomas argued at the hearing on the motion to dismiss: “It’s all the same operative facts. It’s the

same thing. It’s two brothers fighting each other over the business.” [32] at 3. Thomas also

acknowledged the inefficiency of proceeding in two forums, asserting that “[w]e’re going to end

up with double depositions, double discovery, double everything.” Id. Thomas’ position in the

state court proceeding undercuts his claim that the background facts of the two cases are “almost

unrelated.” [31] at 13.

       Further, Thomas fails to acknowledge the point made by Defendants and the Circuit Court

that Thomas’ claims here may be barred by res judicata when the Cook County action concludes.

See Freed, 215 F. Supp. 3d at 650 (“[p]rinciples of res judicata provide another lens” to analyze

whether state and federal suits are parallel). Defendants contend that adjudication of the claims in



                                                 9
   Case: 1:19-cv-05555 Document #: 46 Filed: 09/21/20 Page 10 of 15 PageID #:440




the Cook County lawsuit would dispose of all the claims presented in this lawsuit, because “a

finding in the Cook County action that Jack properly relied on Thomas’s agreement to dissolve

despite his eleventh-hour change-of-heart—the exact basis for Jack’s promissory estoppel claim—

would give Jack a complete res judicata defense to nearly all claims.” [30] at 7. In granting Jack’s

motion for a TRO, the Circuit Court found a likelihood of success on Jack’s promissory estoppel

claim. And in denying Thomas’s motion to dismiss, the Circuit Court also pointed out the res

judicata problem, noting that “[e]verybody would [be] bound by either one of the courts’

decisions.” Id.

       The Court agrees that if Thomas chooses not to assert his claims as counterclaims in the

state court action, the court’s decision could be res judicata in this action—an issue that Jack

discusses but Thomas does not mention in his brief. In Illinois, “the defense of res judicata or

claim preclusion requires proof of three elements: “(1) there was a final judgment on the merits

rendered by a court of competent jurisdiction; (2) there was an identity of cause of action; and (3)

there was an identity of parties or their privies.” H.A.L. NY Holdings, LLC v. Guinan, 958 F.3d

627, 632 (7th Cir. 2020) (quoting Rein v. David A. Noyes & Co., 665 N.E.2d 1199, 1204 (Ill. Sup.

1996). The defense precludes relitigation of not only matters that were actually decided in the

original action, but also matters that could have been decided in that action. Id. Illinois uses a

“transactional analysis” to determine whether two suits involve identical causes of action. Squires-

Cannon v. Forest Preserve District of Cook County, 897 F.3d 797, 804 n.4 (7th Cir. 2018).

“[S]eparate claims will be considered the same cause of action for purposes of res judicata if they

arise from a single group of operative facts, regardless of whether they assert different theories of

relief.” River Park, Inc. v. City of Highland Park, 703 N.E.2d 883, 893 (Ill. Sup. 1998).




                                                 10
   Case: 1:19-cv-05555 Document #: 46 Filed: 09/21/20 Page 11 of 15 PageID #:441




       As explained above, all of Plaintiff’s claims arise from a single group of operative facts

concerning Jack’s attempts to shut down C&C. The Court is aware of no reason why Plaintiff

could not bring those claims as counterclaims in the state court action. The Circuit Court stated

as much. See [30] at 7 (“There’s absolutely no reason, none whatsoever, that all of the counts that

Mr. Tom Canna had filed in federal court could not have been a counterclaim in this courtroom as

well as an answer to the complaint or a third-party complaint as it relates to the law firm.”); see

also Liebert Corp. v. Mazur, 2004 WL 2095666, at *2 (N.D. Ill. Sept. 17, 2004) (abstaining under

Colorado River where plaintiff could have brought all claims, including CFAA claims, in parallel

state court action, and explaining that “resolution of the state law case would likely dispose of the

CFAA claims as well because of Illinois law as to res judicata and claim splitting”).

       Notably, even “Thomas agrees the two cases ought be together,” but maintains that “they

can only proceed together in this Court which has exclusive jurisdiction over the [CFFA] claim.”

[31] at 1. Plaintiff cites Prominent Consulting LLC v. Allen Bros., 543 F. Supp. 2d 877 (N.D. Ill.

2008), in support. But in that case, the court recognized that federal courts have exclusive

jurisdiction over copyright claims, not CFAA claims. See id. at 879. While the plaintiff in that

case also had a CFAA claim, the court did not address whether federal courts have exclusive

jurisdiction over CFAA claims because the parties “treated the CFAA claim … as an afterthought,

both with respect to the Colorado River and the subject matter jurisdiction briefing.” Id. at 884,

n.6.

       Apart from citing Prominent, Plaintiff also appears to presume that state courts cannot

exercise concurrent jurisdiction over CFAA claims because “nothing in 18 U.S.C. § 1030(g)

indicates that claims under the statute may be brought in state court.” [31] at 13. However,

Plaintiff’s argument flips the exclusive jurisdiction analysis on its head. As the Supreme Court



                                                 11
     Case: 1:19-cv-05555 Document #: 46 Filed: 09/21/20 Page 12 of 15 PageID #:442




recently emphasized, there is a “‘deeply rooted presumption in favor of concurrent state court

jurisdiction’ over federal claims.” Atlantic Richfield Co. v. Christian, 140 S. Ct. 1335, 1351 (U.S.

2020) (quoting Tafflin v. Levitt, 493 U.S. 455, 458–459 (1990)) (emphasis added). “Only an

‘explicit statutory directive,’ an ‘unmistakable implication from legislative history,’ or ‘a clear

incompatibility between state-court jurisdiction and federal interests’ can displace this

presumption.” Id. (quoting Tafflin, 493 U.S. at 460). As Plaintiff acknowledges, the statutory

language of CFAA does not evidence an intent to divest the state courts of concurrent jurisdiction.

Plaintiff also does not identify, and the Court is not aware, of anything in the legislative history of

the CFAA that evidences such an intent. And Plaintiff does not suggest that there is anything

incompatible between state-court jurisdiction and federal interests.

        Therefore, the Court must presume that the federal courts do not have exclusive jurisdiction

over CFAA claims. This appears to have been the approach taken in all of the federal cases the

Court could locate addressing this issue. See Liebert, 2004 WL 2095666, at *2 (“Nothing in the

CFAA's jurisdictional provision indicates that civil claims under the statute may only be brought

in federal court. Plaintiffs could have, and likely still may, include the CFAA claims in the state

action.” (internal citation omitted)); see also H & R Block Tax Services, Inc. v. Rivera-Alicea, 570

F.    Supp.   2d   255,    269   n.5    (D.   Puerto    Rico    2008)    (“This   Court    does    not

have exclusive jurisdiction over Block's CFAA claim.”); 1-800 Remodel, Inc. v. Bodor, 2019 WL

856399, at *2 n.3 (C.D. Cal. Jan. 28, 2019) (“there is no indication that federal courts

have exclusive jurisdiction over … CFAA claims”); Orthopaedic & Spine Center, LLC v. Henry,

2017 WL 6035234, at *6 (S.D. Ohio Dec. 6, 2017) (plaintiff’s claim “for violation of the federal

CFAA[] may … be litigated in state court” (citing Gulf Offshore Co. v. Mobil Oil Corp., 453 U.S.

473, 477–78 (1981))); Cognate Bioservices, Inc. v. Smith, 2016 WL 915506, at *8 n.12 (D. Md.



                                                  12
   Case: 1:19-cv-05555 Document #: 46 Filed: 09/21/20 Page 13 of 15 PageID #:443




Mar. 10, 2016) (“This court has found no Fourth Circuit case law on the issue, but courts in other

circuits have concluded that the CFAA creates concurrent jurisdiction.”).

       Plaintiff also makes a passing argument that the state and federal lawsuits are not parallel

because the cases involve different parties, as Hauser is a party only in the federal action.

However, “the mere presence of additional parties or issues in one of the cases will not necessarily

preclude a finding that they are parallel.” AAR Intern., Inc. v. Nimelias Enterprises S.A., 250 F.3d

510, 518 (7th Cir. 2001). “One way that parties in separate actions are considered substantially

the same under the Colorado River doctrine is when they have ‘nearly identical’ interests.” Freed,

756 F.3d at 1019 (quoting Caminiti and Iatarola, Ltd. v. Behnke Warehousing, Inc., 962 F.2d 698,

700 (7th Cir. 1992)). Plaintiff does not dispute that the two Defendants’ interests satisfy this

standard: Thomas’s claims against Hauser also turn on the legitimacy of Thomas’ repudiation of

the brothers’ agreement to dissolve C&C. Defendants explains that if the Cook County Circuit

Court ultimately determines (as it did at the TRO stage) that Jack reasonably relied on Thomas’s

agreement to dissolve C&C, Thomas cannot state a claim that Hauser aided and abetted Jack in

stealing clients (Count X) or tortiously interfered with the relationship between C&C and its clients

(Count IX).

       For these reasons, the Court finds that the Cook County action and this suit are parallel for

purposes of the Colorado River doctrine. The Court therefore turns to the ten balancing factors,

which Thomas largely does not address in his response brief. The Court agrees with Defendants

that all of the factors either weigh in favor of abstention or are neutral:

       1) The Circuit Court has already exercised jurisdiction over C&C’s property—its
          receivables and bank accounts—by directing Thomas to transfer all funds received on
          behalf of C&C and the Land Trust to C&C’s original bank accounts.

       2) The state and federal forums are equally convenient and located within blocks of one
          another.

                                                  13
   Case: 1:19-cv-05555 Document #: 46 Filed: 09/21/20 Page 14 of 15 PageID #:444




       3) Litigating both actions would result in piecemeal litigation as both lawsuits turn on
          Jack’s reliance on Thomas’s agreement to dissolve C&C, the legitimacy of Thomas’s
          repudiation, and the propriety of Jack’s actions in furtherance of the agreement to
          dissolve, “rais[ing] the prospect of inconsistent rulings.” Freed, 215 F. Supp. 3d at
          656.

       4) The Circuit Court obtained jurisdiction before this Court.

       5) All of the claims other than the CFAA claim are governed by Illinois state law rather
          than federal law.

       6) The Circuit Court is an adequate forum to protect Thomas’ rights; it could grant the
          same relief as this Court.

       7) The Cook County action has progressed further than this case. The state court has
          already denied Thomas’s motion to dismiss and granted Jack’s motion for a TRO,
          finding a likelihood of success on Jack’s promissory estoppel claim based on his
          reliance on Thomas’s agreement to dissolve the firm.

       8) The Circuit Court has concurrent jurisdiction over all of Robert’s claims, as explained
          above.

       9) The claims in the Cook County lawsuit are nonremovable as the parties are not diverse
          and no federal question jurisdiction otherwise exists, thus favoring abstention. Freed,
          215 F. Supp. 3d at 657.

       10) Robert’s decision to file an action in federal court two days after Jack filed suit in state
           court, even though Robert could have brought his claims as counterclaims, weighs in
           favor of abstention. See Freed, 215 F. Supp. 3d at 657; Interstate Material Corp. v.
           City of Chicago, 847 F.2d 1285, 1289 (7th Cir. 1988) (“we see no reason why all claims
           and all parties could not have been, and still could not be, part of one suit”).
       In sum, the Court finds that the Cook County action and this action are parallel and the

balance of Colorado River factors weighs heavily in favor of abstention. Therefore, the Court

concludes that abstention under Colorado River is appropriate.

       The final issue that must be addressed is whether this case should be dismissed or simply

stayed pending the outcome of the parallel Cook County action. The parties do not brief this issue.

Although “[t]he Supreme Court left both dismissal and a stay as options where the Court

determines that the Colorado River doctrine applies,” Delaney, 2015 WL 7776902, at *5, the


                                                 14
   Case: 1:19-cv-05555 Document #: 46 Filed: 09/21/20 Page 15 of 15 PageID #:445




Seventh Circuit has “held that a stay, not a dismissal, is the proper procedural mechanism for a

district court to employ when deferring to a parallel state-court proceeding under the Colorado

River doctrine.” LaDuke v. Burlington Northern R. Co., 879 F.2d 1556, 1561–62 (7th Cir. 1989).

This “allows the federal court to retain jurisdiction over the federal action in case the state litigation

“washes out” for some reason and fails to reach its anticipated end of a final decision on the

merits.” Id. at 1562; see also Delaney, 2015 WL 7776902, at *5. Given the clear direction of the

Seventh Circuit, the Court will stay this action pending resolution of the Cook County lawsuit,

rather than dismiss it.

IV.     Conclusion

        For these reasons, Defendants’ motions to dismiss, [27] and [29], are both granted in part.

Abstention is appropriate under the Colorado River doctrine. These proceedings therefore are

stayed pending resolution of Case Number 2019CH09429 in the Circuit Court of Cook County.

The parties are instructed to provide the Circuit Court with a copy of this memorandum opinion

and to file a joint status report with this Court within seven days of the Circuit Court’s final

disposition of Case Number 2019CH09429.



Dated: September 21, 2020
                                                                 ____________________________
                                                                 Robert M. Dow, Jr.
                                                                 United States District Judge




                                                   15
